On July 6, 2006, the defendant was sentenced to ten (10) years in the Montana State Prison, with three (3) years suspended, to run consecutive to the sentence imposed in DC-91-104 and Cascade County Cause No. BDC-96-489, for violation of the conditions of a suspended sentence for the offense of Negligent Vehicular Assault, a felony.
On November 3, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive with respect to this term running consecutively with Cause No. DC-91-104, which was a felony theft of $300.00. This was a crime that was committed by the Defendant in 1991.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to run concurrently to Lake County Cause No. DC-91-104. Otherwise, the term of the sentence and the conditions shall remain as imposed in the July 6, 2006 Judgment.
Done in open Court this 3rd day of November, 2006.
*102Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.